Order reversed, without costs, and matter remitted to Supreme Court, Onondaga County, for a hearing to determine whether or not proof of appellant’s financial security was at all times in effect. (See Matter of Hanmer v. Tofany, 34 A D 2d 383.) In the posture in which the case comes to us, it is unnecessary to decide the constitutionality of subdivisions 1 and 13 of section 318 of the Vehicle and Traffic Law. The stay, granted by the court on July 19, 1971, is continued.
Concur: Chief Judge Ftjld and Judges Burke, Scileppi, Bergan and Gibson. Judges Breitel and Jasen dissent and vote to affirm in the following memorandum.